PER CURIAM.
Because a non-final appeal is pending of an order on transfer, it was error for the circuit court to issue a final order. Accordingly, the order dismissing the case is quashed and the cause is remanded for further proceedings after disposition of the non-final appeal. See Fla. R. App. P. 9.130(f) (providing that the lower tribunal may not enter a final order disposing of the cause while an appeal of a non-final order is pending); Cooper v. Cooper, 69 So.3d 977 (Fla. 2d DCA 2011) (holding that trial court’s purported final order was a nullity by operation of law where the order was entered while appeal of earlier non-final order was pending).
WOLF, RAY, and OSTERHAUS, JJ., concur.